Citation Nr: 1617695	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  13-01 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), based on personal and military sexual trauma.  


REPRESENTATION

Veteran represented by:	Adam R. Luck, Attorney


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active duty service from October 1973 to March 1975 in the United States Army.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals additional private psychological records and an attorney brief that were reviewed by the Board. 

The Veteran submitted additional private psychological records in December 2015, after certification of his appeal.  However, he waived his right to have the RO initially consider this evidence in a December 2015 attorney brief.  Therefore, the Board accepts this additional evidence for inclusion in the record and consideration by the Board at this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).

The Board recognizes that the Veteran's attorney attempts to raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability in the December 2015 attorney brief at pages 10-11.  The Veteran and his attorney are advised that, effective March 24, 2015, a claim for benefits must be submitted on the application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  This issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  There is credible supporting evidence (including in-service behavioral changes), confirming that the Veteran's alleged in-service physical and sexual assaults occurred.
2.  The most probative evidence of record establishes that the Veteran has a current diagnosis of PTSD due to in-service physical and sexual assaults, in accordance within the applicable VA regulation


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran has PTSD with bipolar disorder and alcohol dependence that was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f)(5), 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant service connection claim for PTSD.  However, the Veteran was provided adequate VCAA notice for the service connection claim in August 2011 and September 2011.  In the September 2011 letter, the Veteran was also provided a PTSD questionnaire for assault (VA Form 21-0781a).  VA met its heightened burden of VCAA notification for a PTSD claim based on an alleged personal assault by advising the Veteran of alternative sources of evidence to establish an in-service stressor, to include behavioral changes.  See Gallegos v. Peake, 22 Vet. App. 329, 336-37 (2008).      

Moreover, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the service connection appeal for PTSD.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.   38 C.F.R. § 3.303(d).   See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection for PTSD has unique evidentiary requirements.  It generally requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (the DSM-5).  See 79 Fed. Reg. 45,094 (August 4, 2014).  VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  In the present case, the RO certified the Veteran's appeal to the Board in January 2014, prior to August 4, 2014.  Thus, the amended 38 C.F.R. § 4.125 conforming to the DSM-5 is not applicable in the present case.  

If VA determines either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor is not combat related, the veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's testimony or statements.  38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

With regard to an actual diagnosis of PTSD, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  In this regard, the Federal Circuit recently held that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify."  Young v. McDonald, 766 F.3d 1348, 1352-53 (Fed. Cir. 2014).  Regardless, the Board acknowledges the Veteran is competent to report psychiatric symptoms both during and after service.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377 (discussing that Veteran is competent to report a contemporaneous medical diagnosis); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (discussing general competency of a Veteran to report psychiatric symptoms).  

That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau, 492 F.3d at 1376-77.  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

In this case, the Veteran does not allege that he was in combat.  Instead, the Veteran contends that he has PTSD attributable to an alleged in-service physical and sexual assault by four higher ranking male officers in August 1974 while in the Army.  He has stated that he was attacked by four commanding officers in a latrine at Fort Sill, Oklahoma in August 1974.  These officers beat him, choked him, threw him into a mirror, forced him to perform oral sex, knocked him unconscious, and then raped him.  He has indicated he did not report the sexual abuse while in service.  He says he feared for his safety if he had reported the incident, and was also ashamed.  After the assault in August 1974, his performance in his military duties deteriorated.  He went absent without leave (AWOL) for seven days after the assault.  He engaged in alcohol and drug abuse while in service.  He also received various received non-judicial punishments under Article 15, Uniform Code of Military Justice (UCMJ), after the assault.  After service, he remained depressed and treated himself by way of drugs and alcohol.  As a result of this traumatic in-service assault, the Veteran has claimed that he developed PTSD with bipolar disorder as well as alcohol abuse.  See Veteran's stressor statements dated in September 2014 and May 2012; January 2014 VA Form 9; December 2015 attorney brief. 

The Veteran's PTSD claim is predicated on an allegations of a physical and sexual assault while he was in the military.  Because personal trauma is an extremely personal and sensitive issue, many incidents are not officially reported, which creates a proof problem with respect to the occurrence of the claimed stressor.  In such situations, it is not unusual for there to be an absence of service records documenting the events the veteran has alleged.  The victims of such trauma may not necessarily report the full circumstances of the trauma for many years after the trauma.  See VBA Manual M21-1, III.iv.4.H.4.b. (Change date May 1, 2015).  

Therefore, VA cannot use the absence of service record documentation or lack of report of in-service sexual assault to military authorities as evidence to conclude that a sexual assault did not occur.  AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013).

Thus, when a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  See also Patton v. West, 12 Vet. App. 272, 277 (1999).  It is often necessary to seek alternative evidence that may demonstrate the presence of markers.  The term marker refers to evidentiary signs, events, or circumstances indicating a possibility that the claimed stressor occurred, such as reports, lay statements, or behavioral changes that may be associated with the approximate timeframe of the claimed stressor.  See VBA Manual M21-1, IV.ii.1.D.5.m. (Change date April 14, 2016).  

Examples of such evidence include, but are not limited to: records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).   

Evidence of behavior changes following the claimed assault is another type of relevant evidence that may be found in these sources.  That is, if service treatment records (STRs) and service personnel records (SPRs) contain no explicit documentation that personal trauma occurred, and alternative sources of evidence do not provide credible supporting evidence of personal trauma, VA should consider secondary evidence including evidence of behavioral changes around the time of, and after, the incident(s).  See VBA Manual M21-1, III.iv.4.H.4.d. (Change date May 1, 2015).  

Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).    

Furthermore, corroboration of every detail of a claimed stressor, including the veteran's personal participation, is not required; rather, a veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).  
 
The Court has set a relatively low bar for interpreting a claim for PTSD as one involving a personal assault stressor for which the provisions of 38 C.F.R. § 3.304(f)(5) are applicable.  See, e.g., Bradford v. Nicholson, 20 Vet. App. 200 (2006) (veteran alleged that his sergeant kicked him down a set of stairs).  VA itself has defined personal trauma very broadly.  Personal trauma for the purpose of VA disability compensation claims based on PTSD refers broadly to stressor events involving harm perpetrated by a person who is not considered part of an enemy force.  Examples include assault, battery, robbery, mugging, stalking, and harassment.  Military sexual trauma is a subset of personal trauma and refers to sexual harassment, sexual assault, or rape that occurs in a military setting.  See VBA Manual M21-1, IV.ii.1.D.5.a. (Change date April 14, 2016).  

For a PTSD claim based on personal assault, an after-the-fact medical opinion can serve as the credible supporting evidence of the stressor.  That is, VA examiners can interpret the evidence of record to confirm the occurrence of in-service physical assault, sexual assault, or harassment.  38 C.F.R. § 3.304(f)(5); Menegassi v. Shinseki, 638 F.3d 1379, 1383 (Fed. Cir. 2011); Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999).  In fact, secondary evidence or behavior change evidence typically needs interpretation by a clinician in personal trauma claims.  The VA examiner should determine whether credible factual evidence of behavior changes demonstrated by the Veteran is consistent with the expected reaction or adjustment of a person who has been subjected to an assault.  See VBA Manual M21-1, III.iv.4.H.4.f. (Change date May 1, 2015).

Upon review of the evidence of record, the Board concludes that the Veteran is entitled to service connection for PTSD with bipolar disorder and alcohol dependence.

STRs document that in December 1974, three to four months after the alleged in-service physical and sexual assault, the Veteran was referred for mental health treatment and counseling.  But upon objective examination, no complaints or symptoms of a psychiatric disorder were shown.  In addition, no psychiatric disorder was objectively found at the Veteran's January 1975 discharge examination, and the Veteran denied a history of insomnia, depression, excessive worry, or nervous trouble.  In any event, as to PTSD, an in-service diagnosis is not required.  See 38 C.F.R. § 3.304(f).  

SPRs document that the Veteran's military occupational specialty (MOS) was armorer / unit supply specialist.  Immediately after the time period of the alleged in-service physical and sexual assault, SPRs confirm that Veteran went AWOL from Fort Sill, Oklahoma from August 2, 1974 to August 9, 1974.  The Veteran received several Article 15 actions (non-judicial punishments) in August 1974, October 1974, and November 1974.  One of those convictions was for marijuana possession.  The Veteran also admitted he had a serious alcohol problem.  Commanding officers recommended a general discharge because the Veteran could not be rehabilitated - it was noted he failed to respond to repeated counseling by commanding officers and he failed to attempt to solve his alcohol problem.  He was discharged from service in March 1975.  

In light of the above STRs and SPRs of record, there is evidence which could be interpreted as corroborative evidence after August 1974 that the alleged in-service physical and sexual assault may have occurred.  38 C.F.R. § 3.304(f)(5); Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. at 395.  Specifically, there is evidence of alcohol and drug use, unexplained behavioral changes, Article 15 convictions, and deterioration in work performance.  For corroboration in assault cases, what is required is that sufficient circumstantial evidence exists that the alleged assault may have a basis in fact.  The Board emphasizes that a stressor need not be corroborated in every detail. Pentecost, 16 Vet. App. at 128.  In the present case corroborative evidence of the alleged in-service physical and sexual assault in August 1974 is circumstantial in nature, not definitive in nature.

With respect to the criteria of a current diagnosis of PTSD, the threshold consideration for any service connection claim is the existence of a current disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
In particular, aside from corroboration of an in-service stressor, current medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV) is required, as well as competent evidence of a nexus between current PTSD symptomatology and his verified in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  However, again, medical opinions in cases of personal assault for PTSD are exceptions to the general rule - as, for example, announced in Moreau v. Brown, 9 Vet. App. 389, 396 (1996), that an opinion by a medical professional based on a post-service examination cannot be used to establish the occurrence of a stressor. 38 C.F.R. § 3.304(f)(3); Patton v. West, 12 Vet. App. 272, 280 (1999).  For assault stressors, the examiner can interpret the meaning of behavioral changes during service to determine if a sexual assault stressor did occur.  Id.  In the present case, VA and private psychiatric and psychological records dated from 2011 to 2015 have rendered a current diagnosis of PTSD.  This is not in dispute.  

But more importantly, with regard to a nexus, VA and private medical opinions of record assess that a personal assault did occur in August 1974, in addition to assessing a diagnosis of PTSD due to the credible August 1974 personal assault.  38 C.F.R. § 3.304(f)(5).  In particular, the record reflects several favorable private and VA medical opinions and treatment records.  

A VA social work note dated in July 2011 documented increased PTSD type symptoms from the time of the Veteran's military service when he says he was severely assaulted.  

A VA mental health note from a treating VA psychiatrist dated in August 2011 rendered a diagnosis of PTSD due to the stressor of being beaten unconscious in a latrine shower at Fort Sill, Oklahoma.  

A VA psychiatric letter dated in May 2012 from the same treating VA psychiatrist reflected that the Veteran's PTSD is related to a beating which occurred while he was in the Army in Ft. Sill, Oklahoma in 1974.  The Veteran did not report the beating during his service because he was afraid his commanding officers would kill him.  The VA psychiatrist appeared to assess the Veteran's story as credible and found that the Veteran in 1974 was a victim of his own youthful inexperience.  

A private social worker opinion from D.D., LSCSW, dated in January 2013, discussed the in-service assault and the Veteran's subsequent disciplinary problems during service.  It was noted that the Veteran used alcohol as a way to numb himself from the pain of the PTSD symptoms over the years.  For the most part, he repressed the feelings surrounding his military trauma.  However, this military trauma was reawakened in 2011 when his wife left him.  The Veteran experienced severe mid-life stressors, the results of which included a deep sense of betrayal, bringing back emotions that occurred during the military sexual assault.  The Veteran is now in PTSD group therapy in which he is able to address not only the physical assault, but also the military sexual trauma as well.  

In a VA From 21-0960P-3 (Review PTSD Disability Benefits Questionnaire) dated in December 2015, a private psychologist (A.L., PhD.) opined the Veteran has PTSD due to his military sexual trauma.  His symptoms include social impairment, anxiety, depression, psychotic symptoms, and suicide ideation.  The Veteran was first diagnosed with PTSD in 2011 following a suicide attempt and hospitalization.  He has been treated for PTSD at the VA since that time.  The betrayal of his wife leaving him in 2011 triggered his PTSD symptoms, leading to his suicide attempt and subsequent treatment for PTSD.  The private psychologist examined the Veteran and found that he met all criteria A through F for PTSD per the DSM-IV.  

Finally, in a private psychological evaluation dated in December 2015, A.L., Ph.D. assessed this time that the Veteran met the DSM-5 criteria for PTSD as the result of his in-service physical and sexual assault.  A.L. discussed all of the in-service markers, which provided supporting evidence that the in-service physical and sexual assault did in fact occur.  Specifically, A.L. underscored the Veteran's Article 15 convictions, period of AWOL, and substance abuse problems during service.  A.L. reflected that a review of the claims folder revealed that no less than six providers from various disciplines, including a psychiatrist, a social worker, a nurse, and a physician's assistant all concur that the Veteran suffers from PTSD to due military sexual trauma.  Not one provider in the record raised an objection to the Veteran's PTSD diagnosis.  The Veteran frequently exhibits PTSD symptoms such as nightmares about the rape and avoidance of all things that remind him of sex, violence, or his MOS in the motor pool during service. 

Overall, the above VA and private medical evidence and opinions were thorough, supported by explanations, and considered the Veteran's history and relevant longitudinal complaints.  In short, there is probative evidence in support of the PTSD claim.  Notably, there is no contrary medical opinion of record showing no PTSD.  The Board emphasizes that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant.  Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  

Given the law and the medical evidence of record, the Board is compelled to grant the Veteran the benefit of the doubt and allow service connection for PTSD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In addition, the Board has also considered whether the Veteran's PTSD claim raised the issue of whether service connection is warranted for any other acquired psychiatric disorder in addition to PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In this regard, the record also shows the Veteran has bipolar disorder and alcohol dependence as secondary to his service-connected PTSD.  See 38 C.F.R. § 3.310(a).  Specifically, A.L. in the December 2015 private psychological evaluation and VA From 21-0960P-3 remarked that the Veteran used alcohol as a way to cope with his PTSD symptoms.  In addition, the Veteran also developed a secondary bipolar mood disorder.  A private social worker opinion from D.D., LSCSW, dated in January 2013 stated that the Veteran continued his alcohol use to numb his PTSD symptoms.  

In any event, the present decision is considered a full grant of the benefits sought by the Veteran for his acquired psychiatric disorder claim to include PTSD.  In granting service connection for PTSD with bipolar disorder and alcohol dependence, the RO should assign a disability rating or ratings that encompass the symptoms of these disorders.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009) (two defined diagnoses constitute the same disability for purposes of 38 C.F.R. § 4.14 if they have overlapping symptomatology, but bipolar disorder and PTSD could have different symptoms and it could therefore be improper in some circumstances for VA to treat these separately diagnosed conditions as producing only the same disability).  


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for PTSD with bipolar disorder and alcohol dependence is granted. 




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


